Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hale (US 6016713) and Pickett (US 20030112152).
Hale discloses a method of collecting a sample of soil for testing (Fig. 1), the method comprising the steps of: directing a vehicle to sample a given area (abstract); using the vehicle to extract a quantity of soil (Fig. 1, element 560); collecting the quantity of soil in a sealed container (Fig. 1, element 620); and storing the containers on the vehicle until sampling is completed (col. 12:57-col. 13:19) and the containers are printed with a unique identifier after collecting (col. 12:57-62). 
Pickett discloses an automatic method for soil sampling and analysis using a robotic vehicle. A control unit controls the steering and location of the robot. A tool package on the robot has one or more probes for taking soil samples, which are conveyed to a miniature lab on the robot for analyzing the soil sample. A processor generates data from the soil analysis, and the data is transmitted to a remote site for storage and later use. The processor includes software for moving the robot, sampling the soil at desired targets, analyzing the soil, and communicating the data to the remote site (Abstract).
The prior art fails to disclose, alone or in combination, the key features of “a transfer system coupled between the bucket and the packaging assembly, the transfer system configured to move the quantity of soil from the bucket to the packaging assembly, wherein the transfer system is a vacuum” in combination with the other limitations currently presented in the combination of claim 5.
The prior art fails to disclose, alone or in combination, the key features of “the packaging assembly adapted to receive the quantity of soil from the transfer system, the packaging assembly including: a package, the package positioned to receive the soil from the bucket; and a holding bin; the holding bin having an interior to receive the package” in combination with the other limitations currently presented in the combination of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676